UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-6995


ELTON WILLIAMS,

                  Petitioner - Appellant,

          v.

ERIC D. WILSON,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:11-cv-00488-RBS-LRL)


Submitted:   October 17, 2013               Decided: October 21, 2013



Before AGEE, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Elton Williams, Appellant Pro Se.     Susan Lynn Watt, Assistant
United States Attorney, Norfolk, Virginia; Michael Alan Rotker,
U.S. DEPARTMENT OF JUSTICE, Washington, DC, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Elton     Williams,     a   federal     prisoner,      appeals    the

district    court’s     order    accepting    the    recommendation      of   the

magistrate judge and denying relief on Williams’ 28 U.S.C.A.

§ 2241 (West 2006 & Supp. 2013) petition.                 We have reviewed the

record and find no reversible error.                Accordingly, although we

grant leave to proceed in forma pauperis, we affirm for the

reasons stated by the district court.               Williams v. Wilson, No.

2:11-cv-00488-RBS-LRL (E.D. Va. filed May 6, 2013; entered May

7, 2013).     We further deny Williams’ motion for the appointment

of counsel.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court    and    argument    would   not    aid   the   decisional

process.



                                                                         AFFIRMED




                                        2